Per Curiam.

It was improper to vacate final order upon the ground that landlord had failed to prove that a copy of the notice to vacate had been served upon the Local Rent Office, as required by section 53 of the State Rent and Eviction Regulations. Due service of this notice was established at the trial. The ground asserted by the tenant as a basis for such vacatur, namely, failure to serve upon the Local Rent Office a copy of the 10 days’ notice to cure the violation, is likewise untenable since there is no such requirement in the regulations.
The order should be unanimously reversed upon the law and facts, without costs, and motion to vacate final order in favor of landlord denied. Issuance of warrant stayed to and including April 30, 1960, on condition that tenant continue to pay for use and occupation the same monthly rent as heretofore, in advance.
Concur — Di Giovanna, Benjamin and Daly, JJ.
Order reversed, etc.